Citation Nr: 0735529	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-32 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service that included serving as a 
prisoner of war (POW) from April 1942 to August 1942.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The claims folder was subsequently 
transferred to the Honolulu, Hawaii RO.

In July 2007, a hearing at the VA Regional Office in 
Honolulu, Hawaii was held before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

The rating decision dated in August 2004 granted service 
connection for PTSD, with a noncompensable evaluation, 
effective January 16, 2003.  The veteran's notice of 
disagreement was received in August 2004, and a rating 
decision (issued prior to the statement of the case) dated in 
November 2004 increased the rating for PTSD to the current 30 
percent disability rating, also effective January 16, 2003.  
A statement of the case was issued in September 2005, and the 
veteran's substantive appeal was received in October 2005.

A June 2002 rating decision denied, in pertinent part, 
service connection for ischemic heart disease.  Following 
receipt of the veteran's notice of disagreement, a statement 
of the case was issued in August 2004.  No substantive appeal 
has been received, and the issue of entitlement to service 
connection for ischemic heart disease is not before the 
Board.




FINDING OF FACT

The veteran's PTSD is manifested primarily by complaints of 
impaired sleep, intrusive thoughts, hypervigilance, and 
avoidance behavior, with assigned Global Assessment of 
Functioning (GAF) scores of 60 and 65.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

The veteran's claim for service connection for PTSD was 
substantiated in the August 2004 rating decision on appeal.  
Therefore, VA no longer has any further duty to notify the 
veteran how to substantiate the PTSD service connection 
claim.  Moreover, his filing a notice of disagreement as to 
the initial disability ratings did not trigger additional 
section 5103(a) notice.  Rather, VA was then required to 
fulfill its statutory duties under 38 U.S.C. §§ 5104 and 7105 
and regulatory duties under 38 C.F.R. § 3.103.  In this 
regard, the Board notes that the appellant and his 
representative have been provided the pertinent Diagnostic 
Code criteria for evaluating PTSD in the September 2005 
statement of the case.  In March 2006 the veteran received 
notice regarding ratings of the disability on appeal and 
effective dates of awards.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  The 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  The Board has also perused the medical records 
for references to treatment reports not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
Accordingly, the Board will address the merits of the claim.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

As to ratings in excess of 30 percent for PTSD under 
Diagnostic Code 9411, a 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.

At an October 2003 VA examination, the veteran indicated that 
his daily routine included exercise, reading, and dining with 
his wife of 56 years.  He reported he had intrusive thoughts 
once to twice a month about his time spent as a POW.  He 
indicated that although he had had nightmares three times a 
week, such had decreased to once a quarter.  He reported he 
socialized with other veterans once a week, attended church 
on Sundays, and attended Bible study on Tuesdays.  Mental 
status examination revealed no delusions or hallucinations.  
His speech was normal and his insight and judgment were 
within normal limits.  His short and long-term memories were 
in the normal range.  There was no suicidal or homicidal 
ideation.  His affect was congruent with his mood.  The 
diagnosis was PTSD and the assigned GAF score was 65.  The 
examiner noted that the veteran's PTSD was not the cause of 
his inability to work.

At a March 2005 VA PTSD examination, the veteran reported 
dreams three nights a week, although they rarely reached the 
level of nightmares.  He also complained of initial insomnia, 
frequent awakening, and intrusive thoughts of World War II 
and his POW experience.  He also reported avoidance of war 
movies.  He indicated he was hypervigilant.  There was no 
reported history of psychiatric treatment.  He remained in a 
stable marriage.  Mental status examination revealed no 
delusions, hallucinations, inappropriate behavior, or 
suicidal or homicidal thoughts or plans.  There was no 
impairment of memory, and his rate and flow of speech were 
normal.  He had obsessive safety seeking and avoidance 
behavior.  Anxiety attacks were noted to be secondary to 
COPD.  Moderate anxiety and moderate sleep impairment were 
noted.  The diagnosis was PTSD, with a GAF score of 60.

Private medical records received in October 2005 reflect 
diagnoses of PTSD.

At a June 2006 VA PTSD examination, the veteran reported that 
he had poor sleep problems and disturbing dreams about WWII.  
He continued to have intrusive thoughts and sad recollections 
from his time as a POW.  He also reported that he was 
hypervigilant as far as locking doors and windows.  It was 
noted that the veteran had no history of treatment for mental 
health problems.  The veteran also reported that he had a 
stable marriage of 59 years.  He had been retired for many 
years.  Examination revealed moderate anxiety and sleep 
problems.  It was noted that the veteran experienced 
hypervigilance, avoidance, intrusive thoughts, and disturbing 
dreams.  The diagnosis was PTSD, with a GAF score of 60.

At the July 2007 Board hearing, the veteran indicated that he 
had nightmares and intrusive thoughts during the day related 
to his PTSD symptoms.

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to an 
initial rating in excess of 30 percent for PTSD when applying 
the pertinent rating criteria.  The Board notes the veteran's 
PTSD has been manifested by sleep impairment, intrusive 
thoughts, avoidance behavior, and hypervigilance.  However, 
his retirement from employment has not been shown to be 
related to PTSD, and he has maintained a stable marriage of 
at least 59 years.  There has been no clinical demonstration 
of impairment of his memory, insight, judgment, speech, 
affect or mood.  He has not required psychiatric treatment.  
The veteran's GAF score has ranged from 60 to 65 when 
examined for compensation purposes, indicative of no more 
than moderate difficulty in occupational and social 
functioning.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an initial higher 
rating for the disability at issue.  The benefit of doubt 
rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that PTSD has required frequent hospitalization, or 
that manifestations of the disability exceed those 
contemplated by the schedular criteria.  There is no 
suggestion in the record that PTSD, by itself, has resulted 
in marked interference with employment.  Therefore, 
assignment of an extra-schedular evaluation in this case is 
not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


